Case 18-30244-RG   Doc 6   Filed 11/20/18 Entered 11/21/18 13:45:45   Desc Main
                           Document      Page 1 of 14
Case 18-30244-RG   Doc 6   Filed 11/20/18 Entered 11/21/18 13:45:45   Desc Main
                           Document      Page 2 of 14
Case 18-30244-RG   Doc 6   Filed 11/20/18 Entered 11/21/18 13:45:45   Desc Main
                           Document      Page 3 of 14
Case 18-30244-RG   Doc 6   Filed 11/20/18 Entered 11/21/18 13:45:45   Desc Main
                           Document      Page 4 of 14
Case 18-30244-RG   Doc 6   Filed 11/20/18 Entered 11/21/18 13:45:45   Desc Main
                           Document      Page 5 of 14
Case 18-30244-RG   Doc 6   Filed 11/20/18 Entered 11/21/18 13:45:45   Desc Main
                           Document      Page 6 of 14
Case 18-30244-RG   Doc 6   Filed 11/20/18 Entered 11/21/18 13:45:45   Desc Main
                           Document      Page 7 of 14
Case 18-30244-RG   Doc 6   Filed 11/20/18 Entered 11/21/18 13:45:45   Desc Main
                           Document      Page 8 of 14
Case 18-30244-RG   Doc 6   Filed 11/20/18 Entered 11/21/18 13:45:45   Desc Main
                           Document      Page 9 of 14
Case 18-30244-RG   Doc 6   Filed 11/20/18 Entered 11/21/18 13:45:45   Desc Main
                           Document     Page 10 of 14
Case 18-30244-RG   Doc 6   Filed 11/20/18 Entered 11/21/18 13:45:45   Desc Main
                           Document     Page 11 of 14
Case 18-30244-RG   Doc 6   Filed 11/20/18 Entered 11/21/18 13:45:45   Desc Main
                           Document     Page 12 of 14
Case 18-30244-RG   Doc 6   Filed 11/20/18 Entered 11/21/18 13:45:45   Desc Main
                           Document     Page 13 of 14
Case 18-30244-RG   Doc 6   Filed 11/20/18 Entered 11/21/18 13:45:45   Desc Main
                           Document     Page 14 of 14
